JUSTICE SIMON, specially concurring: I concur with the court’s decision insofar as it directs the circuit court to consider the plaintiff’s diligence in serving process upon the Illinois Central Gulf Railroad. But for the reasons stated in my concurring opinion in Kiven v. Mercedes Benz (1986), 111 Ill. 2d 585 (order entered upon allowing appeal) (see April 30, 1986, Official Reports Advance Sheets at (18)), I do not agree that section 2 — 1009 of the Code of Civil Procedure (Ill. Rev. Stat. 1983, ch. 110, par. 2 — 1009) “infringes upon the exclusive authority of the judiciary.” (116 Ill. 2d at 70.) Section 2 — 1009 and Rule 103(b) (87 Ill. 2d R. 103(b)) address unrelated matters, and there is no reason to precipitate discord with the legislative branch when the concerns of Rule 103(b) can be fully protected without encroaching upon the bona fide exercise of the statutory procedure. The words of sections 2 — 1009 and 13 — 217 do not suggest that delinquent plaintiffs may avoid the penalties of Rule 103(b) by use of the voluntary dismissal, so it cannot be said that the application of Rule 103(b) in those instances raises a conflict with the statute. In sum, this case does not call for a decision grounded on a separation-of-powers conflict because none exists.